DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brummer (US-20130004625-A1) in view of Bodmer (US-20150028034-A1).
Brummer discloses a container (100) comprising an enhanced content security mechanism (Fig. 1), wherein the container comprises: a base portion (102) comprising a pressure-activated anchor tab (at 222); a content cavity (106) positioned and formed as part of the base portion capable of receiving content; and a cover portion (108) comprising a tab-activating post (172), wherein the tab-activating post activates the pressure-activated anchor tab when the container is in a closed and locked position sufficient to secure content received in the content cavity (par. 148), wherein the tab-activating post further comprises an angled anchor tab activator (220), wherein the tab-activating post further comprises a pressure ridge (side edge of 220), wherein the tab-activating post is tapered (Fig. 1), wherein the angled anchor tab activator and the pressure ridge are rounded (Fig. 1), wherein the tapered tab-activating post extends from and forms a part of the cover portion in a cover to base direction, wherein the taper of the tapered tab-activating post narrows in a cover to base direction (Fig. 6), further comprising an internal button locking assembly (par. 105), wherein the container further comprises a buttress structure for the support of the anchor tab (Fig. 1), further comprising contents positioned in the content cavity (par. 92), wherein the activated anchor tab prevents shifting, sliding, or moving of the contents (par. 148), wherein the content cavity further comprises an undercut retainer(162), further comprising a finger access channel (178), further comprising an external closing assembly (at 110), wherein a plurality content cavities comprise one or more rigidity supports (162a-d), wherein the number of content cavities is selected from the group consisting of two, four, six, eight, ten, twelve, fourteen, and sixteen content cavities (Fig. 2), comprising two or more tab-activating posts (Fig. 7), and wherein the cover portion and the base portion are joined together by a hinge (116). The method claimed is present in the structure taught by Brummer.
Brummer teaches a snap-fit but fails to specifically teach wherein the post causes the anchor tab to flex towards the content cavity, wherein the pressure-activated anchor tab further comprises a hinged groove.
Bodmer teaches that it is known in the art to manufacture a tab and post connection with flexible material (par. 39), and a tab with a hinged groove (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with flexible material, as taught by Bodmer, so that the tab flexed outwards, in order to ensure that components connected together properly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a hinge groove, as taught by Bodmer, in order to secure components together and since a modification would be the use of a known technique to connect a tab and post.

Response to Arguments
Applicant's arguments filed 9/25/2022 have been fully considered but they are not persuasive. 
The examiner notes that claims are given their broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case the prior art of record reads on the limitations as currently claimed. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The claims would have to be further amended to more particularly recite the containers structure in order to distinguish over the art applied.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation discussed above is within the level of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733